         Case 1:21-mj-02795-UA Document 11
                                        10 Filed 03/13/21 Page 1 of 2

                             Law Offices of Ezra Spilke

                                                                 1825 Foster Avenue, Suite 1K
                                                                   Brooklyn, New York 11230
                                                                             t: (718) 783-3682
                                                                       e: ezra@spilkelaw.com
                                                                          www.spilkelaw.com
                                                    March 13, 2021

BY ECF
The Honorable Barbara Moses
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Sheila Rodriguez et al., No. 21 Mag. 2795

Dear Magistrate Judge Moses:

       I represent Carmelo Rosario Polanco in this matter and I write to respectfully
request of modification of the conditions of his release to conform with what counsel
believes to be your Honor's intention. Mr. Rosario Polanco was arrested on
Wednesday, March 10. Yesterday, at his initial appearance, the Court ordered Mr.
Rosario Polanco's release on conditions that included a $50,000 PRB, secured by two
financially responsible persons and home detention with location monitoring. Your
Honor ordered Mr. Rosario Polanco released on his own signature. Last night, at
5:30 PM, I learned that Mr. Rosario Polanco, who is detained at Essex County Jail,
would not be released until Monday. The reason is that he needs to be fitted with an
ankle bracelet for electronic monitoring, which only gets done between 9:00 AM and
12:00 PM on weekdays.

       Mr. Rosario Polanco's bond indeed states that he is subject to electronic
monitoring, which your Honor ordered. However, it was my recollection that your
Honor ordered that he be equipped with the monitoring apparatus after he had self-
quarantined at home until he had tested negative for the novel coronavirus. Indeed,
at the end of yesterday's Court appearance, a representative of Pretrial Services
asked the Court to direct counsel to inform Pretrial when Mr. Rosario Polanco
tested negative. The bond, which I received to review and sign on Mr. Rosario
Polanco's behalf at 5:00 PM yesterday, does not make it clear that Mr. Rosario
Polanco is to be fitted with location monitoring equipment at a later date.
Accordingly, Mr. Rosario Polanco, who has been without his heart medication for
four days now, requests an order modifying his conditions of release to reflect the
understanding set forth above. The government does not object to this request.

                              Respectfully submitted,
        Case 1:21-mj-02795-UA Document 11
                                       10 Filed 03/13/21 Page 2 of 2

Hon. Barbara Moses
Page 2 of 2

                                     Ezra Spilke

cc:   All counsel of record by ECF



Application GRANTED. As clearly stated in yesterday's minute order (Dkt. No. 8),
defendant was to be released upon his own signature. As further clearly stated:
"Because defendant tested positive for COVID-19 [Thursday], followed by a negative
test [Friday], he is to self-quarantine upon release, obtain repeat tests as
needed, and upon once again testing negative is to report to PTS to receive
an ankle bracelet and monitoring equipment for self-installation." (Emphasis
added.) The defendant is to be released immediately upon the terms ordered by the
Court, which do not include the pre-release installation of an ankle bracelet.

SO ORDERED.

______________________________
Barbara Moses
United States Magistrate Judge
March 13, 2021
